Defendant-appellant appeals from a judgment of the Supreme Court affirming a judgment of the Second District Court of Jersey City in favor of William Zirk, trustee for Ruth Nohr and against defendant-appellant for $120 and costs for arrearages on an agreement under seal by the terms of which August Nohr, Jr., agreed to pay to William Zirk, as trustee, $20 each week for the support of his infant daughter until she reached the age of 21.
Two grounds for reversal are raised, the first being that the agreement sued upon is against public policy. A father is under a legal duty to support his minor child and a contract having for its object the evasion of that duty is against public policy. 17Corp. Jur. Sec. 643. The corollary of that rule is that a contract which implements the legal duty of a father to support his minor child is in furtherance of the *Page 218 
public policy of this state. The trustee named in such an agreement may sue in law for a breach thereof. Whittle v.Schlemm, 93 N.J.L. 78; affirmed, 94 Id. 112. It is next argued that the agreement is unenforceable because without consideration. It is not essential in order to make a promise under seal operative as a sealed contract, that consideration be given for the promise. U.  G. Rubber Manufacturing Co. v.Conard, 80 Id. 286.
The judgment of the Supreme Court is affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, DONGES, HEHER, PERSKIE, COLIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, THOMPSON, JJ. 14.
For reversal — None.